The judgment from which this appeal is undertaken to be prosecuted was rendered on the 22d day of July, 1909, and the petition in error was filed in this court on the 27th day of September, 1909. Since the filing of the petition in error no further appearance has been made by or on behalf of plaintiff in error, and no brief has been filed. We are not advised as to what matters plaintiff in error relies upon for a reversal of the judgment against him. The state has filed a motion on this ground to dismiss the appeal or affirm the judgment rendered below, to which motion no response has been filed. The motion will be sustained. The judgment of the lower court is affirmed, and a mandate is ordered issued to the county court of Okfuskee county, directing said court to enforce its judgment herein. *Page 8